BANTA CORPORATION

SHORT-TERM INCENTIVE PLAN

(As Amended and Restated Effective January 1, 2004)

ARTICLE I

Statement Of Purpose

1.1 Purpose. The Banta Corporation Short-Term Incentive Plan (the “Plan”) is the
restatement of the annual bonus program previously known as the Banta
Corporation Economic Profit (EP) Incentive Compensation Plan. The purpose of the
Plan is to provide an incentive compensation system which promotes and rewards
covered executives on an annual basis for the satisfaction of the annual goals
established by the Compensation Committee of the Board of Directors (the
“Committee”) of Banta Corporation (the “Company”).


1.2 Traditional Performance Measurements. During the period 1998 through 2003,
the annual bonus plan focused in part on “economic profit” as a performance
measurement of the participants’ ability to generate a return exceeding the cost
of the capital employed. Effective in 2004, the Plan returns to more traditional
performance measurements selected by the Committee on an annual basis.


ARTICLE II

Computation And Payment Of Bonus

2.1 “Target Bonus” means the “Target Bonus Percentage” times a Participant’s
Base Pay actually paid for the year (see Article III for calculations related to
a change in a Participant’s employment status).


2.2 “Target Bonus Percentage” is determined by the Committee annually for each
Participant based on his/her salary grade.


2.3 “Base Pay” means the Participant’s base rate of salary excluding bonuses and
other benefits or forms of compensation.


2.4 Computation. Each year, the Committee shall establish in its discretion the
applicable rules for calculating the bonus amounts for such year, including
among other items the applicable components for each Participant (including such
individual goals as the Committee may prescribe), the levels to be attained for
each component for threshold compliance and for maximum credited compliance, and
the percentage of bonus to be earned for results within such range. In any
event, the maximum bonus in any year for a Participant shall be twice the
Participant’s Target Bonus.


1

--------------------------------------------------------------------------------

2.5 Payment. After the financial close of each year, the Committee shall
determine the bonus earned by each Participant and the Company shall pay such
amount in cash within 30 days following such determination, subject to Article
IV.


ARTICLE III

Plan Participation, Transfers And Terminations

3.1 Participant. “Participant” shall mean an employee employed on a regular
full-time or part-time basis by the Company and who has been recommended by the
Chief Executive Officer to be eligible to participate in the Plan and approved
by the Committee. A person shall remain a Participant for other purposes of the
Plan as long as he/she has a deferred balance.


3.2 New Participants. The percentage (%) of award to which a Participant is
entitled in the first year of his/her participation in the Plan is prorated at a
rate of 1/12 for each complete month from the date of participation.


3.3 Changing Position Level/Promotions. The Target Bonus of a Participant who
has changed position level or has been promoted during a given year and such
position change or promotion necessitates a change in the Participant’s Target
Bonus Percentage will be prorated at a rate of 1/12 for each complete month
commencing with the event generating the change and based on his/her Base Pay in
each position. Plan Participants who transfer between business units during a
year will have their Target Bonuses and unit participation reviewed and approved
by the Committee based on the specific circumstances of each situation.


3.4 Termination. In the event that a Participant’s employment with the Company
is terminated on or before the end of the applicable fiscal year, the right of
the Participant to any potential current year payout shall be forfeited.
Notwithstanding the foregoing, a special rule applies for a Participant who
retires under the terms of the Company’s Retirement Plan, or suffers a
“disability”, as such term is defined in the Company’s long-term disability
benefits program and is not reasonably expected by management to return to work,
or who dies during the year. The actual bonus value for the said year shall be
equal to zero dollars ($0) if such a Participant has not completed six full
months of employment with the Company during the year. Otherwise, the percentage
of award for the said year to which such a Participant is entitled shall be
prorated at a rate of 1/12 for each complete month of employment during the
year.


3.5 Breach of Agreement. Notwithstanding any other provision of the Plan or any
other agreement, in the event that a Participant shall breach any noncompetition
agreement with the Company or breach any agreement with respect to the
postemployment conduct of such Participant, any remaining payment otherwise due
to the Participant hereunder shall be forfeited.


3.6 No Guarantee. Selection as a Participant is no guarantee that benefits under
the Plan will be earned or that selection as a Participant will be made in any
subsequent year.


2

--------------------------------------------------------------------------------

ARTICLE IV

Deferred Payment

4.1 Deferrals. Prior to 2004, all Participants were given the opportunity to
defer payment of all or any portion of the bonus payments he/she would otherwise
receive. Given the low participation in such option, it is being phased out by
being limited in any future year to those who actually elected to defer in the
preceding year. New participants will not be eligible. In addition, no bonus
amount otherwise payable in a year shall be deferred for any year unless the
Company shall have received a written notice from the Participant not later than
December 31 of the second preceding year specifying the portion of the award
which is to be deferred. By way of example, an election to defer any 2005 awards
(which would otherwise be paid in early 2006) must be received by December 31,
2004. Any such deferral election shall be irrevocable.


4.2 Deferral Accounts. All amounts so deferred will be credited, as of the dates
otherwise payable, to an account created on the Company’s books for the
Participant. Amounts standing to a Participant’s credit in the account shall be
paid to the Participant or his designated beneficiary or estate: (1) over a
period of not more than fifteen years following termination of the Participant’s
employment by reason of death, disability or normal or early retirement as
permitted by the Company’s Retirement Plan at such times and in such
installments as shall be determined in the sole discretion of the Committee; and
(2) in a lump sum within 30 days following termination of a Participant’s
employment for any other reason.


4.3 Interest. Until such time as all amounts in the account are paid in full, a
credit in lieu of interest shall be made to the account on December 31 of each
year (or on the date of the final installment payment from the account, as the
case may be) in an amount equal to interest on the balance from time to time
outstanding in the account during the year at a rate equal to the average prime
rate of interest less one percentage point. For purposes of this section the
“average prime rate of interest” in effect during the applicable period shall be
computed by multiplying each prime rate of interest in effect at the U.S. Bank
in Milwaukee during such period by the number of days each such rate was so in
effect, and by dividing the total number so obtained by the total number of days
in such period.


ARTICLE V

Administration

5.1 Administration. The Plan will be administered on a fiscal year basis under
the direction and control of the Committee. At a meeting of the Committee during
the first quarter of each year the Committee will review and approve the list of
Participants for such year along with their respective Target Bonus Percentages,
respective performance measurement components, and other applicable factors for
the operation of the Plan.


5.2 Committee Authority. Except as otherwise expressly provided herein, full
power and authority to interpret and administer this Plan shall be vested in the
Committee. The Committee may from time to time make such decisions and adopt
such rules and regulations for implementing the Plan as it deems appropriate for
any Participant under the Plan. Any decision taken by the Committee arising out
of or in connection with the construction, administration, interpretation and
effect of the Plan shall be final, conclusive and binding upon all participants
and any person claiming under or through them.


3

--------------------------------------------------------------------------------

ARTICLE VI

General Provisions

6.1 Withholding of Taxes. The Company shall have the right to withhold the
amount of taxes which in the determination of the Company are required to be
withheld under law with respect to any amount due or paid under the Plan.


6.2 Expenses. All expenses and costs in connection with the adoption and
administration of the Plan shall be borne by the Company.


6.3 No Prior Right or Offer. Except and until expressly granted pursuant to the
Plan, nothing in the Plan shall be deemed to give any employee any contractual
or other right to participate in the benefits of the Plan.


6.4 Rights Personal to Participant. Any rights provided to a Participant under
the Plan shall be personal to such Participant, shall not be transferable
(except by will or pursuant to the laws of descent or distribution), and shall
be exercisable, during his/her lifetime, only by such Participant.


6.5 Notice. Any notice to be given pursuant to the provisions of the Plan shall
be in writing and directed to the appropriate recipient thereof at his/her
business address or office location.


6.6 Applicable Law. This Plan shall be construed in accordance with the
provisions of the laws of the State of Wisconsin to the extent not preempted by
Federal law.


6.7 Elimination of Bonus Banks. Prior to 2004, all exceptional bonus amounts
were credited to “at risk” accounts (Bonus Banks), with the level of future
payout contingent on continued employment. With the policy change to limit
bonuses to 200% of the Target Bonus, no future additions would be made to the
Bonus Banks. Given the relatively small size of the account balances in the
Bonus Banks as of December 31, 2003, such balances are to be paid in full to the
applicable Participants and the Bonus Banks eliminated promptly after the
adoption of this restatement.


4

--------------------------------------------------------------------------------

ARTICLE VII

Limitation

7.1 No Continued Employment. Nothing contained herein shall provide any
Participant with any right to continued employment or in any way abridge the
rights of the Company to determine the terms and conditions of employment and
whether to terminate employment of any Participant with or without cause at any
time.


7.2 No Vested Rights. Except as otherwise provided herein, no Participant or
other person shall have any claim of right (legal, equitable, or otherwise) to
any award, allocation, or distribution and no officer or employee of the Company
or any other person shall have any authority to make representations or
agreements to the contrary. No interest conferred herein to a Participant shall
be assignable or subject to claim by a Participant’s creditors. The right of the
Participant to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and the Participant shall have no
rights in or against any specific assets of the Company as the result of
participation hereunder.


7.3 Not Part of Other Benefits. The benefits provided in this Plan shall not be
deemed a part of any other benefit provided by the Company to its employees. The
Company assumes no obligation to Participants except as specified herein. This
is a complete statement, along with the Target Bonus components adopted from
time to time by the Committee, of the terms and conditions of the Plan.


7.4 Other Plans. Nothing contained herein shall limit the Company or the
Committee’s power to grant bonuses to employees of the Company, whether or not
Participants in this Plan.


7.5 Unfunded Plan. This Plan is unfunded. Nothing herein shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant.


ARTICLE VIII

Amendments

8.1 Amendment. This Plan may be amended or terminated at any time at the sole
discretion of the Committee.


8.2 Protected Benefits. Notwithstanding the foregoing, after the last day of an
applicable fiscal year, the Plan may not be amended or the Participants revised
such that the Participant receives less than the amount payable by the Plan.


8.3 Notice. Notice of any amendment or termination shall be given promptly to
each Participant.


5